                 Case 2:20-cv-01560-BHS Document 13 Filed 02/08/21 Page 1 of 3




 1                                                                               Hon. Benjamin H. Settle

 2

 3

 4

 5

 6

 7                                   UNITED STATES DISTRICT COURT
                                    WESTERN DISTRICT OF WASHINGTON
 8                                            AT SEATTLE

 9   CITY OF SEATTLE, et al.,

10                                    Plaintiffs,
                                                            CIVIL ACTION NO. 20-CV-1560
11                     vs.
                                                            CONSENT MOTION TO EXTEND
12   JOSEPH R. BIDEN1, in his capacity as President         DEADLINES
     of the United States, et al.,
13
                                     Defendants.
14

15             On January 20, 2021, new leadership assumed responsibility for the Executive Branch,

16   including Defendants Joseph R. Biden, President of the United States, and the heads of the U.S.

17   Office of Management and Budget, U.S. Department of Justice, U.S. Department of Homeland

18   Security, and Federal Transit Administration. To afford these officials sufficient time to become

19   familiar with the issues in this case, Defendants respectfully request a 14-day extension of their

20   deadline to answer Plaintiffs’ complaint, moving that deadline from February 11, 2021, to February

21   25, 2021. Defendants further request a 14-day extension of each of the three deadlines listed in this

22
     1
23    President Biden has been substituted as a Defendant in this action pursuant to Federal Rule of Civil
     Procedure 25(d).

         1 – CONSENT MOT. TO EXTEND DEADLINES, No. 2:20-cv-01560-BHS         U.S. Department of Justice
                                                                             1100 L St. NW, Washington, DC 20005
                                                                             (202) 514-3367
               Case 2:20-cv-01560-BHS Document 13 Filed 02/08/21 Page 2 of 3




 1   Court’s scheduling order of January 25, 2021, resulting in a new Rule 26(f) Conference deadline of

 2   March 8, 2021; an Initial Disclosures deadline of March 15, 2021; and a Joint Status Report due date

 3   of March 22, 2021. Undersigned counsel has conferred with Plaintiffs’ counsel and is informed that

 4   Plaintiffs consent to this request.

 5

 6    DATED: February 8, 2021

 7                                                   Respectfully Submitted,

 8                                                   BRIAN BOYNTON
                                                     Acting Assistant Attorney General
 9
                                                     BRIGHAM J. BOWEN
10                                                   Assistant Branch Director

11                                                   /s/ Joseph J. DeMott
                                                     JOSEPH J. DEMOTT (Va. Bar No. 93981)
12                                                   Trial Attorney
                                                     U.S. Department of Justice
13                                                   Civil Division, Federal Programs Branch
                                                     1100 L Street, N.W.
14                                                   Washington, D.C. 20005
                                                     Telephone: (202) 514-3367
15                                                   Facsimile: (202) 616-8460
                                                     E-mail: Joseph.DeMott@usdoj.gov
16

17

18

19

20

21

22

23


      2 – CONSENT MOT. TO EXTEND DEADLINES, No. 2:20-cv-01560-BHS         U.S. Department of Justice
                                                                          1100 L St. NW, Washington, DC 20005
                                                                          (202) 514-3367
              Case 2:20-cv-01560-BHS Document 13 Filed 02/08/21 Page 3 of 3




 1                                          [PROPOSED] ORDER

 2          IT IS SO ORDERED. Defendants’ deadline to respond to the complaint shall be extended by

 3   14 days, to February 25, 2021. The Rule 26(f) Conference deadline is reset to March 8, 2021; the

 4   Initial Disclosures deadline is reset to March 15, 2021; and the Joint Status Report shall be due on

 5   March 22, 2021.

 6

 7          Dated this ___ day of February, 2021.

 8

 9                                                        ___________________
                                                          Benjamin H. Settle
10                                                        U.S. District Judge

11

12

13

14

15

16

17

18

19

20

21

22

23


      3 – CONSENT MOT. TO EXTEND DEADLINES, No. 2:20-cv-01560-BHS           U.S. Department of Justice
                                                                            1100 L St. NW, Washington, DC 20005
                                                                            (202) 514-3367
